In a matrimonial action, Jacob E. Heller appeals from an order of the Supreme Court, Richmond County (Hurowitz, J.), dated March 12, 1984, which fixed the amount of the lien of the outgoing attorney in the sum of $500, less $400 previously paid.
Order modified, on the law and the facts, by increasing the amount of the lien to $2,000, less $400 previously paid. As so modified, order affirmed, with costs to the appellant.
We find that the amount of the lien should have been determined on a quantum meruit basis and that the amount fixed was, therefore, inadequate to the extent indicated. Under the facts of this case, it is not necessary to remit the matter for a hearing (cf. Matter of Goldin, 104 AD2d 890). Brown, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.